ORDER

PER CURIAM.
Defendant Bobby Johnson appeals his conviction after a jury trial of two counts of first degree murder, in violation of Section 565.020 RSMo (Supp.1993), and two counts of armed criminal action, in violation of Section 571.015 (Supp.1993). The trial court found the defendant to be a prior offender and sentenced him to life imprisonment on each of the four counts, to be served consecutively without parole. This sentence was corrected on defendant’s Rule 29.15 motion to remove the direction, without parole, from the sentences imposed on Counts II and IV. Defendant also appeals from that part of the judgment denying on the merits, without an evidentiary hearing, the remaining claims in his Rule 29.15 motion.
The motion court’s judgment is based on findings of fact that are not clearly erroneous. No error of law appears and no jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgments are affirmed in accordance with Rules 30.25(b) and 84.16(b).